


Exhibit 10.17


SUNPOWER CORPORATION


OUTSIDE DIRECTOR Compensation Policy


Effective August 6, 2009; amended December 11, 2009; amended April 1, 2010;
amended May 3, 2011; amended June 15, 2011


1.General. This Outside Director Compensation Policy (the “Policy”), which is
adopted by the Board of Directors (the “Board”) of SunPower Corporation, a
Delaware corporation (the “Company”), sets forth the cash and equity-based
compensation that shall be payable to eligible non-employee members of the Board
who are not nominated representatives of Total S.A. or its corporate affiliates
(“Outside Directors”) commencing with the fiscal quarter ending October 2, 2011.
This Policy is intended to replace and supersede in its entirety the
compensation program applicable to Outside Directors that is in effect as of the
effective date of this Policy, including, without limitation, the (i) cash
compensation in effect as of the date hereof and (ii) the automatic equity-based
awards that would otherwise in the future be granted to Outside Directors
pursuant to Section 4(b) of the Second Amended and Restated SunPower Corporation
2005 Stock Incentive Plan, as amended from time to time (the “Stock Plan”). The
cash and equity-based compensation described in this Policy shall be paid or be
made, as applicable, automatically and without further action of the Board, to
each Outside Director who may be eligible to receive such compensation. This
Policy shall remain in effect until it is revised or rescinded by further action
of the Board. The equity-based compensation shall consist of awards covering
shares of Class A Common Stock of the Company, par value $0.001 per share (the
“Common Stock”), that are granted pursuant to and subject to the provisions of
the Stock Plan.


2.Annual Fees. Each Outside Director shall be eligible to receive an annual fee,
payable on a quarterly basis as set forth below, for services performed for the
Board in accordance with the following provisions (the “Annual Fees”):


(i) Outside Directors. Each Outside Director (other than Chairs of Board
committees) shall be eligible to receive an Annual Fee for the Company's fiscal
year equal to $400,000 for service on the Board.
(ii) Chairs. Each Outside Director who also serves as Chair of one or more
Committees of the Board shall be eligible to receive an Annual Fee for the
Company's fiscal year equal to $400,000 for service on the Board and for service
as a Chair of a Committee. As used in this Policy, “Committee” refers any of the
Audit Committee, the Compensation Committee, or the Nominating and Corporate
Governance Committee of the Board.
(iii) Chairman. The Chairman of the Board, if he or she qualifies as an Outside
Director, shall be eligible to receive an Annual Fee for the Company's fiscal
year equal to $450,000 for service as the Chairman of the Board and for service,
if any, as a Chair of a Committee.
(iv) Lead Director.  In addition to any other applicable compensation provided
under the foregoing provisions of this Section 2, an Outside Director who also
serves as the “lead

--------------------------------------------------------------------------------




director” appointed by the Board shall be eligible to receive an Annual Fee for
the Company's fiscal year equal to $25,000 for service as the lead director. 
Any Outside Director first appointed or elected to the Board shall, upon such
appointment or election, be eligible to receive a prorated portion of the
applicable Annual Fee based on the number of fiscal quarters (including partial
fiscal quarters) that the Outside Director was in service.
3.Timing of Payment. The Annual Fees shall be paid in the form set forth in
Section 4 hereof on a quarterly basis (i) with respect to the cash compensation
described in Section 4(i), on or about the date of the quarterly Board meeting
of the applicable fiscal quarter with respect to which the Outside Director is
serving as a member of the Board and to which the compensation relates, and (ii)
with respect to the Stock Units described in Section 4(ii), on the 11th day of
the second month of the applicable fiscal quarter with respect to which the
Outside Director is serving as a member of the Board and to which the
compensation relates, or, if no publicly traded sale of Common Stock occurred on
such date, on the first trading date immediately after such date during which a
sale occurred.


4.Form of Payment of Annual Fees. The Annual Fees set forth in Section 2 hereof
shall be paid to the eligible Outside Directors in the form of cash and Awards
of Stock Units (as such terms are defined in the Stock Plan) in the following
percentages:


(i) Cash: Twenty-five percent (25%) of the total Annual Fee payable to each
eligible Outside Director other than the Chairman and other than pursuant to
Section 2(iv) shall be paid in the form of cash. One-hundred percent (100%) of
the Annual Fee payable to the lead director pursuant to Section 2(iv) shall be
paid in cash. The cash payment shall be reduced by any taxes or social security
contributions due on the income.
(ii) Stock Units: Seventy-five percent (75%) of the total Annual Fee payable to
each eligible Outside Director other than the Chairman and other than pursuant
to Section 2(iv) shall be paid in the form of an Award of Stock Units made under
the Stock Plan. One-hundred percent (100%) of the total Annual Fee payable to
the Chairman shall be paid in the form of an Award of Stock Units made under the
Stock Plan.
(A) The number of Stock Units subject to the Award that shall be granted for the
applicable fiscal quarter shall be calculated by dividing the amount payable for
the quarter in the form of Stock Units by the Fair Market Value of a share of
Common Stock, less any taxes or social security contributions due on the income,
which may be withheld by the Company. “Fair Market Value” for purposes of this
Section 4 shall mean the closing price of the Common Stock on the Nasdaq Global
Select Market on the payment date set forth in Section 3, or if no publicly
traded sale of Common Stock occurred on such date, the first trading date
immediately after such date during which a sale occurred. Any fractional shares
resulting from this calculation shall be paid in cash.
(B) The grant date for purpose of the Award of Stock Units shall be the date of
payment.
(C) The Award of Stock Units shall be fully vested as of the date of grant.

- 2 -

--------------------------------------------------------------------------------




(D) The Stock Units shall be settled as soon as practicably possible, but in any
event within seven (7) days, following the date of grant (vesting date) in the
form of shares of Common Stock.
(E) Other than Section 4(b) of the Stock Plan (which is superseded in its
entirety by the terms of this Policy), all applicable terms of the Stock Plan
apply to this Policy as if fully set forth herein, and all Awards of Stock Units
under this Policy are subject in all respects to the terms of the Stock Plan.
(F) All share numbers set forth in this Policy shall be adjusted in accordance
with the capitalization adjustment provision set forth in Section 11(a) of the
Stock Plan.
(G) The grant of any Award under this Policy shall be made solely by and subject
to the terms set forth in a written stock unit agreement in a form, consistent
with the terms of the Stock Plan, approved by Board (or the Compensation
Committee thereof) and duly executed by an executive officer of the Company.
5.Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board in the future at its sole
discretion, provided that no such action that would materially and adversely
impact the rights with respect to Annual Fees payable in the fiscal quarter
during which the Outside Director is then performing services shall be effective
without the consent of the affected Outside Director.


6.Effectiveness. This Policy shall become effective as of June 15, 2011.

- 3 -